Dismissed and Memorandum Opinion filed February 12, 2004








Dismissed and Memorandum Opinion filed February 12,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00930-CV
____________
 
PRESTON JULIAN, Appellant
 
V.
 
M. HUFF, JR., Appellee
 

 
On Appeal from the County Civil
Court at Law No. 4
 Harris County, Texas
Trial Court Cause No. 771,622 
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed May 20, 2003.
On January 26, 2004, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 12, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.